                                                                                                                 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF ARIZONA


                                        Civil Cover Sheet
 This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in
 September 1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet.
 The information contained herein neither replaces nor supplements the filing and service of pleadings or other papers as
 required by law. This form is authorized for use only in the District of Arizona.

         The completed cover sheet must be printed directly to PDF and filed as an
                   attachment to the Complaint or Notice of Removal.

  Plaintiff                                                     Defendant
            ABC Water LLC                                                 APlus Water, LLC
  (s):                                                          (s):
 County of Residence: Maricopa                                 County of Residence: Maricopa
 County Where Claim For Relief Arose: Maricopa


 Plaintiff's Atty(s):                                          Defendant's Atty(s):
 Jacob C Jones
 Snell & Wilmer L.L.P.
 One Arizona Center, 400 E. Van Buren St.
 Phoenix, Arizona 85004
 6023826000



 II. Basis of Jurisdiction:           3. Federal Question (U.S. not a party)

 III. Citizenship of Principal
 Parties (Diversity Cases Only)
                        Plaintiff:- 4 AZ corp or Principal place of Bus. in AZ
                     Defendant:- 5 Non AZ corp and Principal place of Business outside AZ

 IV. Origin :                         1. Original Proceeding

 V. Nature of Suit:                   820 Copyrights

 VI.Cause of Action:                  15 U.S.C. § 1125. Unfair Competition.

 VII. Requested in Complaint
                  Class Action: No
              Dollar Demand:
                 Jury Demand: Yes




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                       12/20/2018
                                                                                                          Page 2 of 2




 VIII. This case is not related to another case.

 Signature: Jacob C. Jones

        Date: 12/20/2018

 If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in
 your browser and change it. Once correct, save this form as a PDF and include it as an attachment to your case
 opening documents.

 Revised: 01/2014




http://www.azd.uscourts.gov/cgi-bin/generate_civil_js44.pl                                                12/20/2018
